Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 1-20 from the action on filed on 2/2/2022 are withdrawn and rejections based newly interpreted references follow.  Prosecution is reopened.
2.	Claims 1-20 are currently pending.
3.	Claims 1-2, 5, 7-15, and 17-19 are currently amended.
4.	The objections to the claims, drawings, and specification are overcome.

	Information Disclosure Statement
5.	The Information Disclosure Statement (IDS) submitted on 2/4/2022 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claims 1-3, 7, 15, and 18 are:
A transfer orbit generator (Claim 1, 15, and 18)
A free trajectory module (Claim 1, 15, and 18)
A feedback gain module (Claim 1, 15, and 18)
A thruster command module (Claim 2)
A dominant disturbance source (Claim 3)
A multiple shooting continuation module (Claim 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not describe the claimed functions in claims 1-3, 7, 15 and 18 of “transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit,” “compute a free trajectory with patch points along the free trajectory using a free trajectory module,” “determine a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module,” “a thruster command module configured to: receive the delta v commands,” “a dominant disturbance source module for determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory,” and “a multiple-shooting continuation module with an additional constraint of a fixed z- coordinate of a first patch point, that results in a continuous, free trajectory, to obtain an initial target orbit.” Any claim not specifically mentioned has been included based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
9.	Claim 1 limitation of “a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit… compute a free trajectory with patch points along the free trajectory using a free trajectory module… determine a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the transfer orbit generator, free trajectory module, and feedback gain module.  A transfer orbit generator, free trajectory module, and feedback gain module, under broadest reasonable interpretation, is being interpreted as software.  Claims 15 and 18 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.
10.	Claim 2 limitation of “a thruster command module configured to: receive the delta v commands” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the thruster command module.  A thruster command module, under broadest reasonable interpretation, is being interpreted as software.
11.	Claim 3 limitation of “a dominant disturbance source module for determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the dominant disturbance module.  A dominant disturbance module, under broadest reasonable interpretation, is being interpreted as software.
12.	Claim 7 limitation of “a multiple-shooting continuation module with an additional constraint of a fixed z- coordinate of a first patch point, that results in a continuous, free trajectory, to obtain an initial target orbit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the multiple shooting continuation module.  A multiple shooting continuation module, under broadest reasonable interpretation, is being interpreted as software.
13.	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
14.	Claim 12 recites the limitation "the feedback control law" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 has the same limitations as Claim 12 except for its dependency and is rejected for the same reasoning.	
15.	Regarding Claim 12, the claim is indefinite because it cannot be clearly understood what is meant by “…a feedback law of less than 0.01%, wherein the feedback control law is obtained…”  More specifically, it is unclear if the feedback law is the same the feedback control law.  The claim is being interpreted as the feedback law is the feedback control law.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-2, 4-6, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parvez (US 6089507 A), in view of Cheetham (US 20120248253 A1), and in further view of Amalric (US 20170297746 A1).
20.	Regarding Claim 1, Parvez teaches a system for activating at least one thruster of a propulsion system of a vehicle for trajectory-tracking control of the vehicle, comprising (Parvez: [Column 3, Lines 66-7; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."):  
An input interface… (Parvez: [Column 7, Lines 40-43] "This information is used by the spacecraft interface system 14 [input interface], which transforms the velocity change requirement into actual thruster activity by taking into account the propulsion system of the spacecraft.");  
The processor is further configured to… compute a free trajectory… such that each… point includes a position and a velocity (Parvez: [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system."  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]." Note that a skilled practitioner would recognize position and velocity are corrected along the points of the trajectory.), 
Determine a feedback gain… using a feedback gain module, such that a state penalty function… of the free trajectory is set to match a state uncertainty function… (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43], and [Column 10, Lines 36-38 and Lines 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR)."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [determine feedback gain] to reduce the error between the target and satellite...  The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit."); 
Apply the feedback gain at each patch point to map the position and the velocity at each patch point to delta v commands, in order to maintain the target orbit using a feedback stabilization controller (Parvez: [Column 7 Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");
Output the delta v commands, to activate the at least one thruster for the trajectory- tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
	Parvez fails to explicitly teach a memory having stored data, the data includes executable modules, vehicle data and historical space data; an input interface configured to receive space data; a processor configured to operate a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit, and a feedback stabilization controller, wherein to operate the transfer orbit generator, the processor is further configured to: compute the target orbit for the vehicle about a celestial body, based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body; compute a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity, and determine a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module…
	However, in the same field of endeavor, Cheetham teaches a memory having stored data, the data includes executable modules, vehicle data and historical space data (Cheetham: [0021] and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules].");
An input interface configured to receive space data (Cheetham: [0052] "The method 200 starts at 205 such as with loading the orbit transfer generation software suite or product onto a computer [input interface], which may be operated directly by a mission designer or be communicatively linked to a mission designers system to receive input for generating the orbit trajectory (e.g., information about the spacecraft, the first celestial body or smaller mass body (e.g., the Earth), a launch location, and the like)  [receives space data].");  
A processor configured to operate a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit (Cheetham: [0033] "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit]."),
And a feedback stabilization controller, wherein to operate the transfer orbit generator, the processor is further configured to: compute the target orbit for the vehicle about a celestial body (Cheetham: [0017] "More particularly, a method is provided for generating efficient transfer orbits. The method includes, for a spacecraft, identifying an initial orbit about a first celestial body and also identifying a target orbit for the spacecraft about the first celestial body [compute target orbit about celestial body]. The method then includes, with a processor [feedback stabilization controller] running a transfer orbit generator (e.g., computer program/software), generating a transfer orbit for the spacecraft from the initial orbit to the target orbit using gravitational effects of a second celestial body."),
Based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body (Cheetham: [0042] and [0054] "Periodic and quasi-periodic orbits [determine QSO] have been constructed in the CRTBM. Two classes of three-body orbits are particularly relevant to generating orbit transfers as described herein, namely, halo and Lissajous orbits about Lagrange points L.sub.1 and L.sub.2. Halo orbits are periodic orbits in the three-body model. That is, a spacecraft following a halo orbit traverses the same path in the three-body rotating coordinate frame every time it revolves about the Lagrange point. Lissajous orbits are quasi-periodic solutions where a spacecraft revolves about the Lagrange point and its out-of-plane motion has a different frequency than its in-plane motion."  Also, "Further, a target or second orbit 320 is identified for the spacecraft to orbit about the first (same) celestial body 305. For example, the spacecraft may be a communications satellite and the target orbit 320 may be a slot within the GEO assigned to the satellite." Note that Figure 3 shows that the trajectory of the target orbit moves in a clockwise direction about the celestial body, in the x-y plane.); 
And compute a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity (Cheetham: [0058], [0068], and [0073] "The method 200 continues at 240 with discretizing both segments 330, 340 of the initially-produced transfer orbit or trajectory. FIG. 4 illustrates with graph/schematic 400 such discretization with segment 330 being broken into four segments 431, 433, 435, and 437 and segment 340 being broken into four segments 441, 443, 445, and 447. The number of segments may be nearly any number to practice the method 200 (e.g., 2 to 50 or more). In this manner in step 240, the particular trajectory 330 in the stable manifold of the transfer orbit that intersects the initial orbit 310 is discretized as is the particular trajectory 340 in the unstable manifold of the transfer orbit that intersects the target orbit 320. Step 240 typically includes constructing a list of patch-points, corresponding to states along the stable manifold and states along the unstable manifold until their first close approach near the transfer orbit [compute free trajectory with patch points along free trajectory]."  Also, "To make these segments/trajectories 330, 340 continuous both trajectories 330, 340 are discretized using an arbitrary number of patch points along the orbit as shown in FIG. 4 with discrete segment portions/lengths 431-447. Note, in some embodiments of method 200, this phase may be skipped or replaced using a variation of a shooting method or other process."  Also, "The final output 650 of this procedure is a complete transfer trajectory including the maneuver magnitudes and directions [includes position and velocity], the position and velocity requirements for the spacecraft, and systems level information about the spacecraft's location throughout the desired transfer.").
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a target orbit and to compute a free trajectory with patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft.
	Parvez and Cheetham fail to explicitly teach determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module.
	However, in the same field of endeavor, Amalric teaches determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [determine and apply feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
21.	Regarding Claim 2, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches the system is communicatively coupled to a thruster command module configured to: receive the delta v commands; and, convert the delta v commands to thruster commands, such that the thruster command module sends the thruster commands to a thruster processor of the at least one thruster, to activate the at least one thruster for trajectory-tracking control of the vehicle, according to the converted delta v commands (Parvez: [Column 7, Lines 62-67; Column 8, Lines 1-3] "The controller 11 outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity [thruster command] by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes [activate thruster for trajectory tracking control] the satellite orbit dynamics 16 resulting in a corrected orbit.").
22.	Regarding Claim 4, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches the state penalty function… of the free trajectory is set to match a state uncertainty function… (Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
Parvez fails to explicitly teach the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory.
However, in the same field of endeavor, Cheetham teaches the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory (Cheetham: [0069] "In method 200, step 250 is performed by the optimizer/ smoother 646 with its output created by propagator 648. Step 250 may be performed using any of a wide variety of well-known methods/schemes of smoothing/optimization (i.e., the particular optimization or smoothing of segmented trajectories 330, 340 is not limiting to the invention). The associated discretized patch points (which may be selected by the mission designer) and the maneuvers of the transfer (nominally three, as shown in FIGS. 3-5 as .DELTA.V.sub.1, .DELTA.V.sub.2, and .DELTA.V.sub.3) are altered to obtain a continuous trajectory from initial orbit to target orbit." Note a skilled practitioner would recognize that the patch points are sequential along the free trajectory to obtain a continuous trajectory.)
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Amalric to incorporate the teachings of Cheetham to compute a free trajectory with sequential patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft. 
23.	Regarding Claim 5, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez the celestial body is a moon of Mars located within a Mars-Phobos system, wherein the initial orbit is obtained from the received space data or the historical space date, and wherein the initial orbit is an initial Phobos orbit and the target orbit is a target Phobos orbit, such that the initial Phobos orbit is similar to the target Phobos orbit, within the Mars-Phobos system (Parvez: [Column 2, Lines 41-44], [Column 3, Lines 32-34], and [Column 12, Lines 39-43] "The receiver receives positioning data [space data for initial orbit] which may come in the form of range data or signal from another body in motion, for example, a Global Positioning Satellite."  Also, "The navigation and control system of the invention uses three variations in the design of the controller to minimize the orbital error between a satellite and the target orbit [Phobos orbit, similar to initial orbit]."  Also, "It will also be appreciated that, although a specific embodiment of the invention has been described in detail for purpose of illustration, this invention is applicable to any orbiting body, manned or unmanned, in orbit around the earth, sun or any planetary body [first celestial body is moon of Mars].").
24.	Regarding Claim 6, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Cheetham teaches the target orbit is based on a solution using circular restricted three-body problem (Cheetham: [0039] The three-body system is a model that may be used to describe the motion of a spacecraft [target orbit is based on solution] in the presence of two relatively massive bodies. Additionally, if the two massive bodies are assumed to orbit their combined barycenter in circular orbits, the motion of the spacecraft may be modeled by the Circular Restricted Three-Body Model (CRTBM))...").
25.	Regarding Claim 9, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches the processor is further configured to track the QSO based on a linear quadratic regulator problem (Parvez: [Column 2, Lines 46-51] and [Column 3, Lines 38-43] "This invention provides a navigation and control system that uses the orbit state vector to describe the control system, and modem advanced multivariable feedback control techniques, for example, linear quadratic [linear quadratic regulator problem] Gaussian/loop transfer recovery (LQG/LTR) controller or optimal H-Infinity robust controller."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR).").
26.	Regarding Claim 12, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39."),
And the state uncertainty function is derived from the quadratic function, such that the state uncertainty function includes state uncertaintyPage 7 of 15Application no.: 16/734,055Response to CTNF dated February 2, 2022 matrices, wherein the state uncertainty matrices are determined by a process comprising propagating closed-loop system dynamics, forwards in time, to obtain the state uncertainty matrices, and then repeating the process iteratively, until a convergence threshold  (Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters.").
27.	Regarding Claim 13, Parvez, Cheetham, and Amalric remains as applied above in Claim 12, and further, Parvez teaches the convergence threshold corresponds to a change in the feedback law of less than 0.01%, wherein the feedback control law is obtained by the free trajectory module using the feedback gain…  (Parvez: [Column 2, Lines 51-55] and [Column 10, Lines 36-38] "This controller enhances the control system performance by minimizing the control error and control effort. Additionally, the real time feedback control [change feedback] results in optimum implementation of an on-board autonomous control system."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required to reduce the error [convergence threshold] between the target and satellite.").
	Parvez fails to explicitly teach using the feedback gain at each patch point along the free trajectory.
	However, in the same field of endeavor, Amalric teaches using the feedback gain at each patch point along the free trajectory (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
28.	Regarding Claim 14, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches wherein the state penalty function is a quadratic function including state penalty matrices, and wherein the feedback gain module determines the feedback gain by setting the state penalty matrices to the state uncertainty matrices and propagating a Riccati difference equation backwards in time (Parvez: [Column 6, Lines 33-35] and [Column 10, Lines 36-38 and 43-47] "If the system is stabilizable and detectable, P is the unique nonnegative definite symmetric solution of the algebraic Riccati equation."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [feedback gain] to reduce the error between the target and satellite... The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.").
29.	Regarding Claim 15, Parvez teaches a method for activating at least one thruster of a propulsion system of a vehicle for trajectory-tracking control of the vehicle… (Parvez: [Column 3, Lines 66-7; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."),
Computing a free trajectory… such that each… point includes a position and a velocity  (Parvez: [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system."  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]." Note that a skilled practitioner would recognize position and velocity are corrected along the points of the trajectory.),
Determining a feedback gain… using a feedback gain module, such that a state penalty function… of the free trajectory is set to match a state uncertainty function…  (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43], and [Column 10, Lines 36-38 and Lines 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR)."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [determine feedback gain] to reduce the error between the target and satellite...  The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.");
Applying the feedback gain at each patch point to map the position and the velocity at each patch point to delta v commands, in order to maintain the target orbit using the feedback stabilization controller (Parvez: [Column 7 Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");
And outputting the delta v commands via an output interface to activate the at least one thruster for the trajectory-tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
	Parvez fails to explicitly teach the method uses a processor connected to a memory storing executable modules, vehicle data and historical space data, wherein the processor operates a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit, and a feedback stabilization controller, the method comprising: computing a target orbit for the vehicle about a celestial body using space data received via an input interface, based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body; computing a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity; and determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module…
However, in the same field of endeavor, Cheetham teaches the method uses a processor connected to a memory storing executable modules, vehicle data and historical space data, wherein the processor operates a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit (Cheetham: [0021], [0033], and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit]."  Also, “For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules]."),
And a feedback stabilization controller, the method comprising: computing a target orbit for the vehicle about a celestial body using space data received via an input interface (Cheetham: [0017] and [0052] "More particularly, a method is provided for generating efficient transfer orbits. The method includes, for a spacecraft, identifying an initial orbit about a first celestial body and also identifying a target orbit for the spacecraft about the first celestial body [compute target orbit about celestial body]. The method then includes, with a processor [feedback stabilization controller] running a transfer orbit generator (e.g., computer program/software), generating a transfer orbit for the spacecraft from the initial orbit to the target orbit using gravitational effects of a second celestial body."  Also, "The method 200 starts at 205 such as with loading the orbit transfer generation software suite or product onto a computer [input interface], which may be operated directly by a mission designer or be communicatively linked to a mission designers system to receive input for generating the orbit trajectory (e.g., information about the spacecraft, the first celestial body or smaller mass body (e.g., the Earth), a launch location, and the like)  [receives space data]."),
Based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body (Cheetham: [0042] and [0054] "Periodic and quasi-periodic orbits [determine QSO] have been constructed in the CRTBM. Two classes of three-body orbits are particularly relevant to generating orbit transfers as described herein, namely, halo and Lissajous orbits about Lagrange points L.sub.1 and L.sub.2. Halo orbits are periodic orbits in the three-body model. That is, a spacecraft following a halo orbit traverses the same path in the three-body rotating coordinate frame every time it revolves about the Lagrange point. Lissajous orbits are quasi-periodic solutions where a spacecraft revolves about the Lagrange point and its out-of-plane motion has a different frequency than its in-plane motion."  Also, "Further, a target or second orbit 320 is identified for the spacecraft to orbit about the first (same) celestial body 305. For example, the spacecraft may be a communications satellite and the target orbit 320 may be a slot within the GEO assigned to the satellite." Note that Figure 3 shows that the trajectory of the target orbit moves in a clockwise direction about the celestial body, in the x-y plane.);
Computing a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity (Cheetham: [0058], [0068], and [0073] "The method 200 continues at 240 with discretizing both segments 330, 340 of the initially-produced transfer orbit or trajectory. FIG. 4 illustrates with graph/schematic 400 such discretization with segment 330 being broken into four segments 431, 433, 435, and 437 and segment 340 being broken into four segments 441, 443, 445, and 447. The number of segments may be nearly any number to practice the method 200 (e.g., 2 to 50 or more). In this manner in step 240, the particular trajectory 330 in the stable manifold of the transfer orbit that intersects the initial orbit 310 is discretized as is the particular trajectory 340 in the unstable manifold of the transfer orbit that intersects the target orbit 320. Step 240 typically includes constructing a list of patch-points, corresponding to states along the stable manifold and states along the unstable manifold until their first close approach near the transfer orbit [compute free trajectory with patch points along free trajectory]."  Also, "To make these segments/trajectories 330, 340 continuous both trajectories 330, 340 are discretized using an arbitrary number of patch points along the orbit as shown in FIG. 4 with discrete segment portions/lengths 431-447. Note, in some embodiments of method 200, this phase may be skipped or replaced using a variation of a shooting method or other process."  Also, "The final output 650 of this procedure is a complete transfer trajectory including the maneuver magnitudes and directions [includes position and velocity], the position and velocity requirements for the spacecraft, and systems level information about the spacecraft's location throughout the desired transfer.").
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a target orbit and to compute a free trajectory with patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft.
Parvez and Cheetham fail to explicitly teach determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module.
	However, in the same field of endeavor, Amalric teaches determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [determine and apply feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
30.	Regarding Claim 16, Parvez, Cheetham, and Amalric remains as applied above in Claim 15, and further, Parvez teaches the state penalty function… of the free trajectory is set to match a state uncertainty function… (Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
Parvez fails to explicitly teach the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory.
However, in the same field of endeavor, Cheetham teaches the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory (Cheetham: [0069] "In method 200, step 250 is performed by the optimizer/ smoother 646 with its output created by propagator 648. Step 250 may be performed using any of a wide variety of well-known methods/schemes of smoothing/optimization (i.e., the particular optimization or smoothing of segmented trajectories 330, 340 is not limiting to the invention). The associated discretized patch points (which may be selected by the mission designer) and the maneuvers of the transfer (nominally three, as shown in FIGS. 3-5 as .DELTA.V.sub.1, .DELTA.V.sub.2, and .DELTA.V.sub.3) are altered to obtain a continuous trajectory from initial orbit to target orbit." Note a skilled practitioner would recognize that the patch points are sequential along the free trajectory to obtain a continuous trajectory.)
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Amalric to incorporate the teachings of Cheetham to compute a free trajectory with sequential patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft. 
31.	Regarding Claim 17, Parvez, Cheetham, and Amalric remains as applied above in Claim 15, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39."),
And the state uncertainty function is derived from the quadratic function, such that the state uncertainty function includes state uncertainty matrices, wherein the state uncertainty matrices are determined by a process comprising propagating closed-loop system dynamics, forwards in time, to obtain the state uncertainty matrices, and then repeating the process iteratively, until a convergence threshold (Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters.").
32.	Regarding Claim 18, Parvez teaches …when executed by processing circuitry, configure the processing circuitry to perform a method to activate at least one thruster of a propulsion system of a vehicle for trajectory- tracking control of the vehicle (Parvez: [Column 3, Lines 66-7; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."),
Computing a free trajectory… such that each… point includes a position and a velocity  (Parvez: [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system."  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]." Note that a skilled practitioner would recognize position and velocity are corrected along the points of the trajectory.),
Determining a feedback gain… using a feedback gain module, such that a state penalty function… is set to match a state uncertainty function… (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43], and [Column 10, Lines 36-38 and Lines 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR)."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [determine feedback gain] to reduce the error between the target and satellite...  The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.");
Applying the feedback gain at each patch point to map the position and the velocity at each patch point to delta v commands, in order to maintain the target orbit using the feedback stabilization controller (Parvez: [Column 7 Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");
And outputting the delta v commands via an output interface to activate the at least one thruster for the trajectory-tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
	Parvez fails to explicitly teach a non-transitory machine-readable medium including instructions stored thereon which… the method uses a processor connected to a memory storing executable modules, vehicle data and historical space data, wherein the processor operates a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit, and a feedback stabilization controller, the method comprising: computing a target orbit for the vehicle about a celestial body using space data received via an input interface, based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body; computing a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity; and determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module…
However, in the same field of endeavor, Cheetham teaches a non-transitory machine-readable medium including instructions stored thereon which… the method uses a processor connected to a memory storing executable modules, vehicle data and historical space data, wherein the processor operates a transfer orbit generator to generate a transfer orbit for the vehicle from an initial orbit to a target orbit (Cheetham: [0021], [0033], and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit]."  Also, “For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules]."), 
And a feedback stabilization controller, the method comprising: computing a target orbit for the vehicle about a celestial body using space data received via an input interface (Cheetham: [0017] and [0052] "More particularly, a method is provided for generating efficient transfer orbits. The method includes, for a spacecraft, identifying an initial orbit about a first celestial body and also identifying a target orbit for the spacecraft about the first celestial body [compute target orbit about celestial body]. The method then includes, with a processor [feedback stabilization controller] running a transfer orbit generator (e.g., computer program/software), generating a transfer orbit for the spacecraft from the initial orbit to the target orbit using gravitational effects of a second celestial body."  Also, "The method 200 starts at 205 such as with loading the orbit transfer generation software suite or product onto a computer [input interface], which may be operated directly by a mission designer or be communicatively linked to a mission designers system to receive input for generating the orbit trajectory (e.g., information about the spacecraft, the first celestial body or smaller mass body (e.g., the Earth), a launch location, and the like)  [receives space data]."),
Based on determining a quasi-satellite orbit (QSO) with a trajectory that moves in a clockwise direction when viewed in a x-y plane in relation to the celestial body (Cheetham: [0042] and [0054] "Periodic and quasi-periodic orbits [determine QSO] have been constructed in the CRTBM. Two classes of three-body orbits are particularly relevant to generating orbit transfers as described herein, namely, halo and Lissajous orbits about Lagrange points L.sub.1 and L.sub.2. Halo orbits are periodic orbits in the three-body model. That is, a spacecraft following a halo orbit traverses the same path in the three-body rotating coordinate frame every time it revolves about the Lagrange point. Lissajous orbits are quasi-periodic solutions where a spacecraft revolves about the Lagrange point and its out-of-plane motion has a different frequency than its in-plane motion."  Also, "Further, a target or second orbit 320 is identified for the spacecraft to orbit about the first (same) celestial body 305. For example, the spacecraft may be a communications satellite and the target orbit 320 may be a slot within the GEO assigned to the satellite." Note that Figure 3 shows that the trajectory of the target orbit moves in a clockwise direction about the celestial body, in the x-y plane.);
And computing a free trajectory with patch points along the free trajectory using a free trajectory module, such that each patch point includes a position and a velocity (Cheetham: [0058], [0068], and [0073] "The method 200 continues at 240 with discretizing both segments 330, 340 of the initially-produced transfer orbit or trajectory. FIG. 4 illustrates with graph/schematic 400 such discretization with segment 330 being broken into four segments 431, 433, 435, and 437 and segment 340 being broken into four segments 441, 443, 445, and 447. The number of segments may be nearly any number to practice the method 200 (e.g., 2 to 50 or more). In this manner in step 240, the particular trajectory 330 in the stable manifold of the transfer orbit that intersects the initial orbit 310 is discretized as is the particular trajectory 340 in the unstable manifold of the transfer orbit that intersects the target orbit 320. Step 240 typically includes constructing a list of patch-points, corresponding to states along the stable manifold and states along the unstable manifold until their first close approach near the transfer orbit [compute free trajectory with patch points along free trajectory]."  Also, "To make these segments/trajectories 330, 340 continuous both trajectories 330, 340 are discretized using an arbitrary number of patch points along the orbit as shown in FIG. 4 with discrete segment portions/lengths 431-447. Note, in some embodiments of method 200, this phase may be skipped or replaced using a variation of a shooting method or other process."  Also, "The final output 650 of this procedure is a complete transfer trajectory including the maneuver magnitudes and directions [includes position and velocity], the position and velocity requirements for the spacecraft, and systems level information about the spacecraft's location throughout the desired transfer.").
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a target orbit and to compute a free trajectory with patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft.
	Parvez and Cheetham fail to explicitly teach determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module.
	However, in the same field of endeavor, Amalric teaches determining a feedback gain at each patch point of the patch points along the free trajectory using a feedback gain module (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [determine and apply feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
33.	Regarding Claim 19, Parvez, Cheetham, and Amalric remains as applied above in Claim 18, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39.”),
And the state uncertainty function is derived from the quadratic function, such that the state uncertainty function includes state uncertainty matrices, wherein the state uncertainty matrices are determined by propagating closed-loop system dynamics, forwards in time, to obtain the state uncertainty matrices, and then repeating the process iteratively, until a convergence threshold (Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters."),
Such that the convergence threshold corresponds to a change in the feedback law of less than 0.01%, wherein the feedback control law is obtained by the free trajectory module using the feedback gain…  (Parvez: [Column 2, Lines 51-55] and [Column 10, Lines 36-38] "This controller enhances the control system performance by minimizing the control error and control effort. Additionally, the real time feedback control [change feedback] results in optimum implementation of an on-board autonomous control system."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required to reduce the error [convergence threshold] between the target and satellite.").
	Parvez fails to explicitly teach using the feedback gain at each patch point along the free trajectory.
	However, in the same field of endeavor, Amalric teaches using the feedback gain at each patch point along the free trajectory (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
34.	Regarding Claim 20, Parvez, Cheetham, and Amalric remains as applied above Claim 18, and further, Parvez teaches the state penalty function… of the free trajectory is set to match a state uncertainty function… (Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
Parvez fails to explicitly teach the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory.
However, in the same field of endeavor, Cheetham teaches the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory (Cheetham: [0069] "In method 200, step 250 is performed by the optimizer/ smoother 646 with its output created by propagator 648. Step 250 may be performed using any of a wide variety of well-known methods/schemes of smoothing/optimization (i.e., the particular optimization or smoothing of segmented trajectories 330, 340 is not limiting to the invention). The associated discretized patch points (which may be selected by the mission designer) and the maneuvers of the transfer (nominally three, as shown in FIGS. 3-5 as .DELTA.V.sub.1, .DELTA.V.sub.2, and .DELTA.V.sub.3) are altered to obtain a continuous trajectory from initial orbit to target orbit." Note a skilled practitioner would recognize that the patch points are sequential along the free trajectory to obtain a continuous trajectory.)
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Amalric to incorporate the teachings of Cheetham to compute a free trajectory with sequential patch points along the free trajectory because it provides the benefit of transferring a satellite from one orbit to a second orbit as a celestial body.  Additionally, the benefit includes a fuel-efficient transfer orbit for the spacecraft. 
35.	Claims 3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parvez (US 6089507 A), in view of Cheetham (US 20120248253 A1), in view of Amalric (US 20170297746 A1), and in further view of Ho (US 20170283094 A1).
36.	Regarding Claim 3, Parvez, Cheetham, and Amalric remains as applied above in Claim 1, and further, Parvez teaches the free trajectory module uses the feedback gain… to obtain a corresponding feedback control law, such that the free trajectory module uses a dominant disturbance source module for determining dominant sources… to assist in computing the free trajectory (Parvez: [Column 2, Lines 56-66] "The design of the orbit control law [feedback control law] mainly depends on the orbit of the two-body problem, with the various external perturbations [dominant disturbance] (e.g. non-sphericity of the earth, the attraction of the Sun and Moon, solar radiation pressure, and air drag) treated as external disturbances...The navigation and control system of the invention uses a feedback control system designed to attenuate the external perturbations and provide robustness against unstructured uncertainty [assist in computing free trajectory].").
	Parvez fails to teach using the feedback gain at each patch point along the free trajectory and determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory.
	However, in the same field of endeavor, Amalric teaches using the feedback gain at each patch point along the free trajectory (Amalric: [0075] and [0076] "This correction is dynamic in as much as it has to be recomputed several times along the transfer trajectory [feedback gain at each patch point of free trajectory], because the prediction of the longitude of arrival is affected by an error which tends to decrease in time."  Also, "Generally, it is pointless to implement the correction more than one or two months before the predicted date of arrival on the target orbit, because the prediction errors would be too great. Furthermore, the correction must be stopped at least one or two weeks before the predicted date of arrival to avoid having the amplitude of the corrections diverge (when there is little time left, a significant modification ā.sub.T is necessary to even slightly change the longitude of arrival). In the final phase of the transfer, the last modified value of the parameter ā.sub.T or the last modified value of its weight is kept.").
Parvez, Cheetham, and Amalric are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric to determine a feedback gain at each patch point along the free trajectory using feedback gain because it provides the benefit of a stable spacecraft orbit transfer using closed loop control.
Parvez, Cheetham, and Amalric fails to explicitly teach determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory.
	However, in the same field of endeavor, Ho teaches determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory (Ho: [0063] "In some examples, the orbit perturbations and/or disturbance torques are determined [dominant disturbance sources] relative to threshold [above predetermined threshold] and/or predetermined orbit stations and/or momentum states for the spacecraft.").
Parvez, Cheetham, Amalric, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez and Cheetham to incorporate the teachings of Amalric and Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.
37.	Regarding Claim 8, Parvez, Cheetham, Amalric, and Ho remains as applied above in Claim 3, and further, Cheetham teaches the dominant disturbance source module determines the dominant sources of disturbances by, measuring a maximum amount of disturbance forces acting on the vehicle during at least revolution around Phobos, or by simulating a trajectory of the vehicle subject to baseline dynamics and each disturbance force separately, and comparing a maximum deviation from a nominal Phobos orbit, computed according to the baseline dynamics, for each disturbance (Cheetham: [0046] "This information is built upon by altering spacecraft maneuvers or modeling parameters to create a full fidelity trajectory, which incorporates all relevant perturbations [determine dominant sources of disturbances] that often extend beyond the gravitational influences of the primary and secondary bodies in the three-body system (e.g., the Earth and the Sun with the spacecraft being the third body of the three-body system)."  Note a skilled practitioner would recognize that in order to determine relevant perturbations, they would need to be measured.).
38.	Regarding Claim 10, Parvez, Cheetham, Amalric, and Ho remains as applied above in Claim 3, and further, Parvez teaches …the unpredictable uncertainties in the system are modeled statistically using a statistical model that is a normal distribution (Parvez: [Column 7, Lines 14-18] and [Column 8, Lines 10-13] "The LQG theory [statistical model]  assumes that the system under control has a known linear (and possibly time-varying) description, and that the exogenous, or external, noises and disturbances [unpredictable uncertainties] impinging on the feedback system are stochastic, but have known statistical properties." Note a skilled practitioner would recognize that a normal distribution is a known statistical property. "The H-Infinity Robust Controller 13 utilizes a control theory that deals with the question of system modeling errors and external disturbance uncertainty.").
Parvez, Cheetham, and Amalric fails to teach the predetermined threshold is below a force caused by unpredictable uncertainties in the system.
However, in the same field of endeavor, Ho teaches the predetermined threshold is below a force caused by unpredictable uncertainties in the system (Ho: [0064] "In some examples, although gravitational forces are acting on the spacecraft, the orbit of the spacecraft has not been affected [below a force] beyond a threshold [predetermined threshold] that requires the thrusters to fire to maintain the orbit station of the spacecraft [unpredictable uncertainties].")
Parvez, Cheetham, Amalric, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez, Cheetham, and Amalric to incorporate the teachings of Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.
39.	Regarding Claim 11, Parvez, Cheetham, Amalric, and Ho remains as applied above in Claim 3, and further, Parvez teaches a measurement error in a Deep Space Network and a distance of the vehicle from the Deep Space Network, wherein the predetermined threshold is verified using the feedback control law (Parvez: [Column 2, Lines 56-60], [Column 10, Lines 59-62], and [Column 12, Lines 39-43] "The design of the orbit control law mainly [verified using feedback control law] depends on the orbit of the two-body problem, with the various external perturbations (e.g. non-sphericity of the earth, the attraction of the Sun and Moon, solar radiation pressure, and air drag) treated as external disturbances."  Also, "The OOFC 60 determines the error [measurement error] in orbital position and velocity directly from the GPS data 50, outputting the correction requirement 54 to reduce the error between the target and satellite.”  Also, "It will also be appreciated that, although a specific embodiment of the invention has been described in detail for purpose of illustration, this invention is applicable to any orbiting body, manned or unmanned, in orbit around the earth, sun or any planetary body [Deep Space Network].").
Parvez, Cheetham, and Amalric fails to teach the predetermined threshold.
However, in the same field of endeavor, Ho teaches the predetermined threshold (Ho: [0063] "In some examples, the orbit perturbations and/or disturbance torques are determined relative to threshold and/or predetermined orbit stations and/or momentum states for the spacecraft.").
Parvez, Cheetham, Amalric, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez, Cheetham, and Amalric to incorporate the teachings of Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.

Response to Arguments
40.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
41.	First, the applicant has alleged “it cannot be regarded that Parvez teaches computation of the target orbit in the manner as claimed in claim 1” and “Cheetham cited for other reasons fails to remedy the above noted deficiencies of Parvez.”
	In response to the first allegation, the examiner respectfully disagrees.  Cheetham teaches computing a free trajectory with patch points along the free trajectory in [0058], [0068], and [0073] as patch points are use to construct until the approach to the transfer orbit, as mentioned in the rejection above.  Additionally, in [0019] and [0053], Cheetham explains that the transfer orbit defines directions and magnitudes to transfer the spacecraft to an initial orbit to a target orbit and the target orbit is calculated by the orbit transfer generation system.  Therefore, the patch points as shown in Figures 3 and 4 of Cheetham are used to compute a clockwise trajectory in the x-y plane in relation to the celestial body for the spacecraft because the patch points are used along the orbit to provide the benefit of transferring a spacecraft into another orbit.
42.	Second, the applicant has alleged “Parvez is completely silent on a ‘free trajectory with patch points along the free trajectory’ because Parvez does not described anything more than present orbit information” and “Cheetham cited for other reasons fails to remedy the above noted deficiencies of Parvez.”
In response to the second allegation, the examiner respectfully disagrees. Cheetham teaches in [0058] and [0068] the trajectory is divided into patch points along the orbit, as mentioned in the rejection above.  Therefore, Parvez in view Cheetham teaches a free trajectory with patch points because segments trajectories 330 and 340 are divided into the patch points to provide the benefit of generating a fuel-efficient orbital transfer.
43.	Parvez (US 6089507 A), in view of Cheetham (US 20120248253 A1), in view of Amalric (US 20170297746 A1), and in further view of Ho (US 20170283094 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
44.	Claims 1-6 and 8-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Allowable Subject Matter
45.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
46.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Goodzeit (US 20040069905 A1)
Miller (US 20020193920 A1)

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663